Citation Nr: 1608188	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  09-13 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) for the period prior to January 28, 2015.

2.  Entitlement to an initial rating in excess of 50 percent for PTSD for the period since January 28, 2015.

3.  Entitlement to an effective date earlier than January 28, 2015 for the assignment of a 10 percent disability rating for bilateral hearing loss.

4.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss for the period since January 28, 2015.

5.  Entitlement to a rating in excess of 10 percent for tinnitus. 

6. Entitlement to a rating in excess of 10 percent for colitis.

7.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

8.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

9.  Entitlement to a compensable rating for tinea pedis, bilateral feet.

10.  Entitlement to service connection for a lumbar spine disability, to include as secondary to a service-connected disability. 

11.  Entitlement to service connection for a liver disability, to include as secondary to a service-connected disability and/or exposure to Agent Orange. 

12.  Entitlement to service connection for low blood platelets, to include as secondary to a service-connected disability. 

13.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1967 to November 1969.  This case comes before the Board of Veterans' Appeals (the Board) on appeal from August 2008 and May 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, 

The August 2008 rating decision in part, denied the Veteran's claims of entitlement to service connection for a lumbar spine disability, a liver disability, and low blood platelets; and granted service connection for PTSD at an initial 30 percent disability evaluation.

In March 2010, the Veteran presented testimony in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims folder.

In a March 2011 decision, the Board, in part, remanded the issues of entitlement to an initial rating in excess of 30 percent for PTSD, entitlement to service connection for a lumbar spine disability, to include as secondary to a service-connected disability, entitlement to service connection for a liver disability, to include as secondary to a service-connected disability and/or exposure to Agent Orange and entitlement to service connection for low blood platelets, to include as secondary to a service-connected disability for additional development.

In July 2014, the Board denied entitlement to an initial rating in excess of 30 percent for PTSD and remanded the issues of service connection for a lumbar spine disability, to include as secondary to a service-connected disability, service connection for a liver disability, to include as secondary to a service-connected disability and/or exposure to Agent Orange and entitlement to service connection for low blood platelets, to include as secondary to a service-connected disability for additional development.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In a May 2015 Order pursuant to a Joint Motion for Partial Remand (JMPR) filed by the Veteran and the Secretary (parties), the Court vacated and remanded the Board's decision regarding to the denial of entitlement to an initial rating in excess of 30 percent.  

In May 2015, the Board again remanded the issues of entitlement to service connection for a lumbar spine disability, entitlement to service connection for a liver disability, and entitlement to service connection for low blood platelets for additional development.

In the May 2015 rating decision, the RO continued a 20 percent rating for diabetes mellitus, a 10 percent rating for tinnitus, a 10 percent rating for colitis, a 10 percent rating for peripheral neuropathy of the right and left lower extremities, a compensable rating for tinea pedis, bilateral feet and denied entitlement to a TDIU.

The RO also increased the initial rating for the Veteran's service-connected PTSD to a 50 percent evaluation, effective January 28, 2015 and granted an increased 10 percent evaluation for bilateral hearing loss, effective January 28, 2015.

In a June 2015 Notice of Disagreement (NOD), the Veteran, in part, disagreed with the initial 50 percent rating and the assigned effective date of January 28, 2015, for the Veteran's initial 50 percent rating for PTSD.  

The Board notes that although the Veteran's representative characterized this claim as a disagreement with the effective date of the 50 percent rating for PTSD, this was essentially a claim for an initial rating in excess of 30 percent for the period prior to January 28, 2015.  The issue has been characterized accordingly.  

The Board also notes that since the increase from 30 to 50 percent for PTSD and from 0 to 10 percent for bilateral hearing loss disability did not constitute a full grant of the benefits sought, the issues of entitlement to an initial rating in excess of 50 percent for PTSD for the period since January 28, 2015 and entitlement to a rating in excess of 10 percent for bilateral hearing loss for the period since January 28, 2015 remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from October 1967 to November 1969. 

2.  The record reflects that the Veteran died in December 2015.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of these claims at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2015); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that the Veteran through his attorney requested a 90 day extension of time to present additional evidence and review the appeal in October 2015.  The Board granted this request in November 2015.  Unfortunately, the Veteran passed away in December 2015 prior to the expiration of the 90 days.  

As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...." The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision). 


ORDER

The appeal is dismissed.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


